DENNIS, Justice,
concurring in part and dissenting in part on original hearing.
I respectfully concur in affirming the conviction and dissent from affirmance of the death penalty, 391 So.2d 406. The trial court committed reversible error in the sentencing hearing by allowing the prosecuting attorney in closing argument to appeal to the fear and passion of the jury and to invite the jury to denigrate its responsibility in deciding whether death is the appropriate penalty because of this court’s appellate review.